DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kenneth Fields on 3/11/21. 
The application has been amended as follows:
In the claims: 
	1. (currently amended) A single-focal lens system consisting of, in order from an object side to an image side:
	a first lens group having positive power;
	an aperture diaphragm; and
	a second lens group having positive power,
	wherein the first lens group consists of
	a first lens element having negative power,
	a second lens element having negative power, and
	a third lens element having positive power,
	the second lens group consists of

	a fifth lens element having positive power, and
	a condition (1), a condition (3c) and a condition (6) shown below are satisfied[[.]]-,
	0.5<fG1/fG2<3.0  (1)
	11.5<|f4/f|  (3c)
	60<w  (6)
	when fG1 is a focal length of the first lens group at a d-line, fG2 is a focal length of the second lens group at the d-line, f4 is a focal length of the fourth lens element at the d-line, f is a focal length of an entire system at the d-line, and w is a half angle of view.

	2. (currently amended) The single-focal lens system according to claim 1, wherein a condition (2) shown below is satisfied[[.]],
	5.5<|(L4R1+L4R2)/(L4R1−L4R2)|<20  (2)
	when L4R1 is a radius of curvature on the object side of the fourth lens element, and L4R2 is a radius of curvature on the image side of the fourth lens element.

	4. (currently amended) The single-focal lens system according to claim 1, wherein a condition (4) shown below is satisfied[[.]],
	1.7<ndL3  (4)
	when ndL3 is a refractive index of the third lens element at the d-line.

	5. (currently amended) The single-focal lens system according to claim 4, wherein a condition (5) shown below is satisfied[[.]],

	when vdL3 is an Abbe number of the third lens element at the d-line.

	7. (currently amended) An imaging device capable of outputting an optical image of an object as an electrical image signal, the imaging device consisting of:
	a single-focal lens system that forms the optical image of the object; and
	an imaging element that converts the optical image formed by the single-focal lens system into the electrical image signal,
	wherein the single-focal lens system consists of, in order from an object side to an image side,
	a first lens group having positive power,
	an aperture diaphragm, and
	a second lens group having positive power,
	the first lens group consists of
	a first lens element having negative power,
	a second lens element having negative power, and
	a third lens element having positive power,
	the second lens group consists of
	a fourth lens element having power, and
	a fifth lens element having positive power, and
	a condition (1), a condition (3c) and a condition (6) shown below are satisfied[[.]],
	0.5<fG1/fG2<3.0  (1)
	11.5<|f4/f|  (3c)

	when fG1 is a focal length of the first lens group at a d-line, fG2 is a focal length of the second lens group at the d-line, f4 is a focal length of the fourth lens element at the d-line, f is a focal length of an entire system at the d-line, and w is a half angle of view.

	8. (currently amended) A moving body that converts an optical image of an object into an electrical image signal and performs at least one of display and record of the electrical image signal being converted, the moving body consisting of:
	a single-focal lens system that forms the optical image of the object;
	an imaging element that converts the optical image formed by the single-focal lens system into the electrical image signal; and
	a controller that controls the imaging element,
	wherein the single-focal lens system consists of, in order from an object side to an image side,
	a first lens group having positive power,
	an aperture diaphragm, and
	a second lens group having positive power,
	the first lens group consists of
	a first lens element having negative power,
	a second lens element having negative power, and
	a third lens element having positive power,
	the second lens group consists of
	a fourth lens element having power, and

	a condition (1), a condition (3c) and a condition (6) shown below are satisfied[[.]],
	0.5<fG1/fG2<3.0  (1)
	11.5<|f4/f|  (3c)
	60<w  (6)
	when fG1 is a focal length of the first lens group at a d-line, fG2 is a focal length of the second lens group at the d-line, f4 is a focal length of the fourth lens element at the d-line, f is a focal length of an entire system at the d-line, and w is a half angle of view.
Allowable Subject Matter
Claim(s) 1-2, 4-8 is/are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




wen.huang2@uspto.gov
(571)270-0234